Filed 12/5/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 224







State of North Dakota, 		Plaintiff and Appellee



v.



Linda Theresa Wygal, 		Defendant and Appellant







No. 20160226







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Brian L. Johnson, Burleigh County Courthouse, 514 E. Thayer Ave.,  Bismarck, ND 58501, for plaintiff and appellee; on brief.



Kent M. Morrow, 103 S. Third St., Ste. 6, Bismarck, ND 58501, for defendant and appellant; on brief.

State v. Wygal

No. 20160226



Per Curiam.

[¶1]	
Linda Wygal appeals after conditionally pleading guilty to drug charges, reserving the right to appeal the denial of her motion to suppress evidence.  Wygal argues the district court erred in denying the motion to suppress, contending the officers lacked probable cause to search her bedroom.  We summarily affirm under N.D.R.App.P. 35.1(a)(3) because officers possessed a search warrant that was not challenged. 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers